DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 12/11/20 in which claims 21-40 are pending.

Response to Arguments
2.	Applicant's arguments filed have been fully considered but they are not persuasive.
1.	Applicant’s representative argues that “The Office has not shown that Ahmad teaches or suggests request to modify an Auto-scale group”. The claimed language recites “a request to initiate an asynchronous workflow to modify an auto-scale group that is managed by the auto-scale service”.   Ahmad clearly teaches “wherein capacity of load balancing operation can be adjusted by changing the number of load balancer servers” (See abstract).  Furthermore, Ahmad clearly teaches wherein “initially a request(s) is received by the data center, wherein such incoming request is routed via zero or more switches to the demultiplexer.  Such demultiplexer further interfaces the switches with a plurality of load balancer servers, wherein the demultiplexer re-directs the request to a respective load balancer based on an examination of data stream packets.  The distributed arrangement of the subject innovation enables a calculated scaling and growth operation, wherein capacity of load balancing operation is adjusted by changing the number of load balancer servers (See paragraph [0009]).  One with ordinary skill in the art can confidently conclude that Ahmad clearly teaches wherein an auto-scale group is 
	2.	Applicant’s representative argues that “The Office has not shown that Koga teaches or suggests enqueuing batch operations that update an association between computer instances and a load balancer or obtaining audit log information indicating completion time and status”.  As per claim 21, the claimed language recites “and obtaining, at a first time, audit log information indicating that a set of batch operations to update an association between the set of computer instances and a load balancer is enqueued to be executed in response to the request”.  Koga clearly recites “the total number 303 of requests currently being executed in the job processing apparatus group 120 for that job category is compared to the maximum number 302 (Step 501).  If the total number 303 equals or exceeds the maximum number 302, the request received from the request registration part 111 is temporarily stored in the queue” (See paragraph [0026]).  Furthermore Koga clearly teaches wherein “The job processing apparatus group 120 also sends a notification once the request has been executed to the process result registration part 113 of the load control apparatus 110.  The process result registration part 113 calculates the time period expended to execute the request using the timer 119 (See paragraph [0029]).
	 3.	Applicant’s representative argues that “The office has not clearly articulated the reasons why the claimed elements would have been obvious”.	
	In response to applicant's argument that “The office has not clearly articulated the reasons why the claimed elements would have been obvious”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koga et al in the claimed invention of Ahmad et al in order to control load distribution in accordance with the resources groups to which the requests need to access as recited in paragraph [0005] of Koga et al.


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/412020 in view of U.S. Publication No. 2005/0081211 to Koga et al. It would have been obvious to one with ordinary skill in the art to .


10/412020
16/565303
1 1.  A computer-implemented method, comprising: detecting one or more load balancers of a set of load balancers in a transient state, where the transient 
state indicates that one or more load balancers associated with an auto-scale group requires an update, and where the auto-scale group comprises a set of computer instances and membership of the set of computer instances is modified in accordance with a scaling setting;  receiving, from an auto-scale service, a request to initiate an asynchronous workflow to update computer instances of the auto-scale group, managed by the auto-scale service, by at least associating the computer instances with at least one load balancer of a set of load balancers assigned to the auto-scale group; 
determining one or more computer instances of a set of computer instances of the auto-scale group to be 
updated based at least in part on the one or more load balancers in the transient state;  determining a set of batch operations to update an association between the one or more computer instances and the one or more load balancers in the transient state;  causing the set of batch operations to be executed;  and causing the update to be performed on a load balancer database 
as a result of the set of batch operations being executed, the update indicating a modification to a number of load balancers of the one or more load 
balancers associated with an auto-scale group. 

21. A computer-implemented method, comprising: submitting, to an auto-scale service, a request to initiate an asynchronous workflow to modify an auto-scale group that is managed by the auto-scale service, the auto-scale group comprising a set of computer instances associated with at least one load balancer; and obtaining, at a first time, audit log information indicating that a set of batch operations to update an association between the set of computer instances and a load balancer is enqueued to be executed in response to the request; and obtaining, at a second time, subsequent audit log information indicating: a completion time of execution of the set of batch operations; and a completion status indicating whether a number of load balancers of the at least one load balancer associated with the auto-scale group was successfully modified as a result of completion of the execution.





	Claim 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 14/701522 in view of U.S. Publication No. 2005/0081211 to Koga et al. It would have been obvious to one with ordinary skill in the art to add an audit log in the claimed invention in order to control load distribution in accordance with the resources groups to which the requests need to access (See paragraph [0005]).



14701522
16/565303
1.  A computer-implemented method, comprising: detecting an update operation to load balancers associated with an auto-scale group comprising a 
set of computer instances, a size of which is managed in accordance with one or more attributes determined by a customer, where the update operation modifies 
an association between the load balancers and the auto-scale group;  querying a load balancer database for information corresponding to a load balancer, the information corresponding to the load balancer indicating the association of the load balancer to the auto-scale group;  determining a modification to the load balancer database based at least in part on the load balancers and the update operation to the load balancers, wherein the modification includes modifying a state associated with the load balancers indicating a status of the update operation and wherein the modification includes generating an entry in the 
querying indicates that the load balancer is not associated with the auto-scale group;  and updating the state associated with the load balancers based at 
least in part on the modification as a result of detecting completion of the update operation. 

and obtaining, at a first time, audit log information indicating that a set of batch operations to update an association between the set of computer instances and a load balancer is enqueued to be executed in response to the request; and obtaining, at a second time, subsequent audit log information indicating: a completion time of execution of the set of batch operations; and a completion status indicating whether a number of load balancers of the at least one load balancer associated with the auto-scale group was successfully modified as a result of completion of the execution.



		Claim 21- 40, 27-29, 33-35, 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 14/701513 in view of U.S. Publication No. 2005/0081211 to Koga et al. It would have been obvious to one with ordinary skill in the art to add an audit log in the claimed invention in order to control load distribution in accordance with the resources groups to which the requests need to access (See paragraph [0005]).

14701513
16565303
1.  A computer-implemented method, comprising: receiving a request to adjust a quantity of load balancers assigned to an auto-scale group, the 
auto-scale group comprises a set of computer instances, wherein a size of the auto-scale group is managed in accordance with one or more attributes 
determined by a customer;  updating a load balancer database with identifiers for one or more load balancers and assigning, in the load balancer database, a state to each of the one or more load balancers;  executing a background 
process configured to fulfill at least a portion of the request by at least modifying an assignment of the set of computer instances with a load balancer;  

and the assignment modifications of the set of computer instances, the state of the load balancer in the load balancer database. 

and obtaining, at a first time, audit log information indicating that a set of batch operations to update an association between the set of computer instances and a load balancer is enqueued to be executed in response to the request; and obtaining, at a second time, subsequent audit log information indicating: a completion time of execution of the set of batch operations; and a completion status indicating whether a number of load balancers of the at least one load balancer associated with the auto-scale group was successfully modified as a result of completion of the execution.




Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 21-25, 27-29, 33-35, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0036903 to Ahmad et al in view of U.S. Publication No. 2005/0081211 to Koga et al.

a. 	As per claim 21, Ahmad et al teaches a computer-implemented method, comprising: submitting, to an auto-scale service, a request to initiate an asynchronous workflow to modify an auto-scale group that is managed by the auto-scale service, the auto-scale group comprising a set of computer instances associated with at least one load balancer (See paragraph [0009], The distributed arrangement of the subject innovation enables a calculated scaling and growth operation, wherein capacity of load balancing operation is adjusted by changing the number 
of load balancer servers); hence mitigating underutilization of services (See paragraph [0029], an arrangement according to the subject innovation is incrementally scalable, so that as the workload increases or decreases the number of load balancing servers can be respectively increased or decreased to match the workload); However, Ahmad fails to teach obtaining, at a 
	Koga et al teaches teach obtaining, at a first time, audit log information indicating that a set of batch operations to update an association between the set of computer instances and a load balancer is enqueued to be executed in response to the request (See paragraph [0026-0027]); and obtaining, at a second time, subsequent audit log information indicating: a completion time of execution of the set of batch operations; and a completion status indicating whether a number of load balancers of the at least one load balancer associated with the auto-scale group was successfully modified as a result of completion of the execution (See paragraph [0029]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koga et al in the claimed invention of Ahmad et al in order to control load distribution in accordance with the resources groups to which the requests need to access (See paragraph [0005]).

b. 	As per claim 22, Ahmad et al teaches the claimed invention as described above.  Furthermore, Ahmad et al teaches wherein the request to initiate the asynchronous workflow includes a command to add the load balancer to the number of load balancers associated with the auto-scale group (See paragraph [0029]).

c. 	As per claim 23, Ahmad et al teaches the claimed invention as described above.  Furthermore, Ahmad et al teaches wherein the request to initiate the asynchronous workflow includes a command to remove the load balancer from the number of load balancers associated with the auto-scale group (See paragraph [0029]).

d. 	As per claim 24, Ahmad et al teaches the claimed invention as described above.  Furthermore, Ahmad et al teaches wherein the request to initiate the asynchronous workflow includes a command to terminate the load balancer of the number of load balancers associated with the auto-scale group (See paragraph [0036]).

e.	As per claim 25, Ahmad et al teaches the claimed invention as described above.  Furthermore, Ahmad et al teaches wherein: the computer-implemented method further comprises submitting, to the auto-scale service, a second request specifying a minimum and maximum capacity for the auto-scale group; and the set of batch operations is configured to update the association in compliance with the minimum and maximum capacity specified (See paragraph [0029 and 0032]).

f.	As per claim 27, Ahmad et al teaches the claimed invention as described above.  Furthermore, Ahmad et al teaches a system, comprising: one or more processors; and memory that includes executable instructions that, upon execution by the one or more processors, cause the system to: while an auto-scale group is in operation, submit, to an auto-scale service managing the auto-scale group, a request to modify a set of load balancers associated with the The distributed arrangement of the subject innovation enables a calculated scaling and growth operation, wherein capacity of load balancing operation is adjusted by changing the number of load balancer servers). However, Ahmad et al fails to teach and obtain audit log information generated in response to the request, the audit log information indicating: initiation of a workflow comprising performance of a set of batch operations in accordance with the request; a start time that corresponds to the initiation of the workflow; and a completion status of the workflow.  
	Koga et al teaches obtain audit log information generated in response to the request, the audit log information indicating: initiation of a workflow comprising performance of a set of batch operations in accordance with the request (See paragraph [0022]); a start time that corresponds to the initiation of the workflow; and a completion status of the workflow (See paragraph [0024-0025, 0029]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koga et al in the claimed invention of Ahmad et al in order to control load distribution in accordance with the resources groups to which the requests need to access (See paragraph [0005]).

g. 	As per claim 28, Ahmad et al teaches the claimed invention as described above.  However, Ahmad et al teaches wherein the executable instructions further cause the system to obtain additional audit log information indicating: an end time that corresponds to completion of the workflow; and whether execution of the set of batch operations was successful.
	Koga et al teaches wherein the executable instructions further cause the system to obtain additional audit log information indicating: an end time that corresponds to completion of the 
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koga et al in the claimed invention of Ahmad et al in order to control load distribution in accordance with the resources groups to which the requests need to access (See paragraph [0005]).

h. 	As per claim 29, Ahmad et al teaches the claimed invention as described above.  Furthermore, Ahmad et al teaches wherein the request includes a command to add, terminate, or delete a load balancer from the set of load balancers associated with the auto-scale group (See paragraph [0009 and 0029]).

i. 	As per claim 33, Ahmad et al teaches the claimed invention as described above.  Furthermore, Ahmad et al teaches wherein the workflow is an asynchronous workflow (See paragraph [0036]).

j. 	As per claim 34, Ahmad et al teaches a non-transitory computer-readable storage medium storing thereon executable instructions that, if executed by one or more processors of a computer system, cause the computer system to at least: submit, to an auto-scale service, a request to adjust a set of load balancers assigned to a set of computer instances, the auto-scale service controlling the set of computer instances, the set of load balancers being modifiable while the set of computer instances is active (See paragraph [0009], The distributed arrangement of the subject innovation enables a calculated scaling and growth operation, wherein capacity of load balancing operation is adjusted by changing the number of load balancer servers); However, Ahmad et al fails to teach obtain audit log information generated in response to the request, the audit log information indicating: a set of operations to be executed in a batch, the set of operations enqueued for execution in accordance with the request; a start time of execution of the set of operations by the auto-scale service in fulfilment of at least a portion of the request; and a status of execution of the set of operations.
	Koga et al teaches obtain audit log information generated in response to the request, the audit log information indicating: a set of operations to be executed in a batch, the set of operations enqueued for execution in accordance with the request (See paragraph [0022]); a start time of execution of the set of operations by the auto-scale service in fulfilment of at least a portion of the request; and a status of execution of the set of operations (See paragraph [0024-0025, 0029]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koga et al in the claimed invention of Ahmad et al in order to control load distribution in accordance with the resources groups to which the requests need to access (See paragraph [0005]).

k. 	As per claim 35, Ahmad et al teaches the claimed invention as described above.  Furthermore, Ahmad et al teaches wherein the request includes a command to add, terminate, or delete a load balancer from the set of load balancers (See paragraph [0029]).



m.	As per claim 38, Ahmad et al teaches the claimed invention as described above.  However, Ahmad et al fails to teach wherein the audit log information includes information usable to determine a result of a previous operation performed to the set of load balancers.
	Koga et al teaches wherein the audit log information includes information usable to determine a result of a previous operation performed to the set of load balancers (see paragraph [0029-0030]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Koga et al in the claimed invention of Ahmad et al in order to control load distribution in accordance with the resources groups to which the requests need to access (See paragraph [0005]).

5.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0036903 to Ahmad et al in view of U.S. Publication No. 2005/0081211 to Koga et al above, and further in view of U.S. Publication No. 2014/0304414 to Yengalasetti et al..

a. 	As per claim 26, Ahmad et al teaches the claimed invention as describe above.  However, Ahmad et al fails to teach wherein the request is an application programming interface (API) call.

	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Yenglalasetti et al in the claimed invention of Ahmad et al in order to provide efficient load balancing and auto-scaling.

6.	Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0036903 to Ahmad et al in view of U.S. Publication No. 2005/0081211 to Koga et al above, and further in view of U.S. Publication No. 2007/0011685 to Yim et al.

a. 	As per claim 39, Ahmad et al teaches the claimed invention as described above.  However, Ahmad et al fails to teach wherein the request is submitted via a management console accessible to a customer of a computing resource service provider that provides the auto-scale service.
	Yim et al teaches wherein the request is submitted via a management console accessible to a customer of a computing resource service provider that provides the auto-scale service (See paragraph [0020]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Yim et al in the claimed invention of Ahmad et al in order to include a GUI via which a user can enter the instruction set which is to be used to manage each of the disparate load balancers.


	Yim et al teaches wherein the management console is exposed to the customer as a webpage (See paragraph [0004 and 0021-0022]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Yim et al in the claimed invention of Ahmad et al in order to include a GUI via which a user can enter the instruction set which is to be used to manage each of the disparate load balancers.

Allowable Subject Matter

7.	Claim 30-32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444